DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Claim Status
Claims 1-25 are pending. Claims 1-10 and 20-25 are withdrawn. Claim 11 has been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 6,189,322 B1), hereafter referred to as “Ishihara,” in view of Matsunaga et al. (5,951,273), hereafter referred to as “Matsunaga,” Fukushima (US 2014/0070132 A1), Kawaguchi et al. (5,355,695), hereafter referred “Kawaguchi,” Shoemaker (2,270,087), Gu (US 2005/0011215 A1), and Alsing (2,183,343).
Regarding Claim 11: Ishihara teaches a refrigeration cycle apparatus (Figures 1-14) comprising: a refrigerant circuit (see Figure 2) including a compressor (2), an outdoor heat exchanger serving as a condenser (4), and an expansion mechanism (5), the compressor (2) including a first member (14 and 18) and a second member (15), the first member (14 and 18) including a first contact portion (see Figure 2, contact with surface of 17), the second member (15) including a second contact portion (see Figure 
Ishihara fails to teach an outdoor heat exchanger serving as the condenser during cooling, the outdoor heat exchanger and the expansion mechanism being connected by at least pipe, the first member formed of a base metal, the base metal being steel; a refrigerant mixture inclusive of 1,1,2-trifluoroethylene and used in the refrigerant circuit; and to which 2% or more by weight of an acid scavenger is added.
Gu teaches an outdoor heat exchanger (3) serving as a condenser during cooling (solid line arrow in Figures 1 and 2, paragraph [0029], lines 1-10), the outdoor heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein an outdoor heat exchanger serving as the condenser during cooling, the outdoor heat exchanger and the expansion mechanism being connected by at least pipe, to the structure of Ishihara as taught by Gu in order to provide the benefit of keeping a portion of the air-conditioner outside of a housing or building to increase efficiency and reduce energy consumption (see Gu, paragraph [0013], lines 23-28). 
Matsunaga teaches a first member (2) formed of a base metal (Column 4, lines 9-13), the base metal being steel (Column 4, lines 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a first member formed of a base metal, the base metal being steel to the structure of Ishihara modified supra as taught by Matsunaga in order to provide the benefit of conventionally known metallic metals (see Matsunaga, Column 4, lines 9-13). 
Fukushima teaches a refrigerant mixture inclusive of 1,1,2-trifluoroethylene and used in a refrigerant circuit (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a refrigerant mixture inclusive of 1,1,2-trifluoroethylene and used in the refrigerant circuit to the structure of Ishihara modified supra as taught by Fukushima in order to provide the benefit of using the working 
Ishihara teaches use of an epoxy compound for an acid remover (Column 13, lines 44-49). 
Kawaguchi teaches an acid scavenger, which is 2% or more by weight of an acid scavenger is added (Column 8, lines 48-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein which 2% or more by weight of an acid scavenger is added to the structure of Ishihara modified supra as taught by Kawaguchi in order to provide the benefit of using an exemplary amount of acid remover to the refrigerant oil (see Kawaguchi, Column 8, lines 48-50). 
Ishihara modified supra fails to teach the underlined: 
When a portion from the inlet of the refrigerant flow path of the refrigerant mixture to 50% of a total length of the refrigerant flow path is defined as the first refrigerant flow path, and when a portion of the refrigerant flow path downstream of the first refrigerant flow path in a refrigerant mixture flow direction is defined as the second refrigerant flow path, the second refrigerant flow path includes the at least one pipe; the expanded pipe portion is disposed on the at least one pipe between a downstream side of the outdoor heat exchanger serving as the condenser and an upstream side of the expansion mechanism, the expanded pipe portion having a greater flow path cross-section than the first refrigerant flow path, and when the outdoor heat exchanger serves as the condenser, the expanded pipe portion is disposed downstream of the first refrigerant flow path of the outdoor heat exchanger.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the expanded pipe portion is disposed on the at least one pipe between a downstream side of the outdoor heat exchanger serving as the condenser and an upstream side of the expansion mechanism, the expanded pipe portion having a greater flow path cross-section than the first refrigerant flow path, and when the outdoor heat exchanger serves as the condenser, the expanded pipe portion is disposed downstream of the first refrigerant flow path of the outdoor heat exchanger to the structure of Ishihara modified supra as taught by Alsing in order to prevent flooding of the expansion device and thus keeping a supply of liquid and to also prevent refrigerant backing up into the condenser and no gas is passed to the expansion mechanism (see first column, lines 47-54, page 2).
Shoemaker teaches a portion from an inlet of a refrigerant flow path of a refrigerant mixture to 50% of a total length of a refrigerant flow path (lines 14 to 27) of a condenser (15) is defined as a first refrigerant flow path (line 14) of the condenser (15), and the portion of the refrigerant flow path downstream of the first refrigerant flow path 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the portion from the inlet of the refrigerant flow path of the refrigerant mixture to 50% of a total length of the refrigerant flow path of the condenser is defined as the first refrigerant flow path of the condenser, and the portion of the refrigerant flow path downstream of the first refrigerant flow path of the condenser in a refrigerant mixture flow direction is defined as the second refrigerant flow path of the condenser, the expanded pipe portion is disposed on at least one of the second refrigerant flow path of the condenser and the pipe between the condenser and the expansion mechanism, the expanded pipe portion having a greater flow path cross-section than the first refrigerant flow path of the condenser, to the structure of Ishihara modified supra as taught by Shoemaker in order to provide the benefit of an expanded pipe portion to house a variable flow impending device to prevent flooding of the expansion device and to also prevent refrigerant gas backing up into the condenser (see Shoemaker, page 1, Column 2, lines 19-23). 
Regarding 12: Ishihara modified supra further teaches wherein the acid scavenger is an epoxy compound (Column 13, lines 44-49 of Ishihara). 
Regarding 13: Ishihara modified supra further teaches wherein no anti-wear agent is added to the refrigerating machine oil (Column 5, lines 31-42 and Column 6, lines 42-48 52-56, of Ishihara and epoxy compound of Kawaguchi). 
Regarding 14: Ishihara further teaches wherein the compressor (1) includes a cylinder (15) including a compression chamber (elements below 16, see Figure 2), a rolling piston (14) rotating in the compression chamber (elements below 16, see Figure 2), and a vane (18) separating the compression chamber (elements below 16, see Figure 2) into a low-pressure space and a high-pressure space (function of the vane), the vane (18) having one edge being in contact with an outer peripheral surface of the rolling piston (see Figure 2), wherein the first member (14 and 18) is both of the rolling piston (14) and the vane (18) and the second member (15) is the cylinder (15), or the first member is one of the rolling piston and the vane and the second member is the cylinder and another of the rolling piston and the vane.
Regarding Claim 15: Ishihara modified supra further teaches wherein the refrigerating machine oil has a saturated water content of 0.1% or more by weight (Column 20, lines 60-62 of Ishihara). 
Regarding Claim 16: Ishihara modified supra further teaches wherein the refrigerant circuit (Figure 7 of Ishihara) includes a dryer for trapping water (19 of Ishihara). 
Regarding Claim 17: Ishihara modified supra further teaches further comprising a filter (22 of Ishihara) on a pipe between the condenser (3 of Figure 7 of Ishihara) and the expansion mechanism (5 of Ishihara of Figure 7). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 6,189,322 B1), hereafter referred to as “Ishihara,” in view of Matsunaga et al. (5,951,273), hereafter referred to as “Matsunaga,” Fukushima (US 2014/0070132 A1), Kawaguchi et al. (5,355,695), hereafter referred “Kawaguchi,” Shoemaker, Gu (US 2005/0011215 A1), and Alsing (2,183,343), as applied to claims 11-17 above, and further in view of Rhea et al. (3,371,501), hereafter referred to as “Rhea.”
Regarding Claim 18: Ishihara modified supra fails to teach wherein the expansion mechanism is a needle expansion mechanism with a variable opening degree. 
Rhea wherein an expansion mechanism (40) is a needle expansion mechanism with a variable opening degree (Column 1, lines 34-37 and Column 2, lines 40-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the expansion mechanism is a needle expansion mechanism with a variable opening degree to the structure of Ishihara modified supra as taught by Rhea in order to provide the benefit of varying the refrigerant flowing into the evaporator (see Column 2, lines 40-49 of Rhea). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 6,189,322 B1), hereafter referred to as “Ishihara,” in view of Matsunaga et al. (5,951,273), hereafter referred to as “Matsunaga,” Fukushima (US 2014/0070132 A1), Kawaguchi et al. (5,355,695), hereafter referred “Kawaguchi,” Shoemaker, Gu (US 2005/0011215 A1), and Alsing (2,183,343), as applied to claims 11-17 above, and further in view of Maudlin (4,208,886).
Regarding Claim 19: Ishihara modified supra fails to teach wherein the expansion mechanism includes two expansion mechanisms, the expansion mechanisms are disposed in series, and a filter is disposed between the expansion mechanisms.
Maudlin teaches wherein an expansion mechanism (18 and 24) includes two expansion mechanisms (18 and 24), the expansion mechanisms are disposed in series (see the Figure), and a filter (22) is disposed between the expansion mechanisms (see Figure, Column 2, lines 49-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the expansion mechanism includes two expansion mechanisms, the expansion mechanisms are disposed in series, and a filter is disposed between the expansion mechanisms to the structure of Ishihara modified supra as taught by Maudlin in order to provide the benefit of gradually reducing the pressure and filtering the refrigerant prior to entering the evaporator (see Maudlin, Column 2, lines 49-58). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirahara et al. (5,531,080).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763